  8:19-cv-00251-RGK-PRSE Doc # 8 Filed: 05/26/20 Page 1 of 1 - Page ID # 32



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CHASE A. CARLENTINE,

                   Plaintiff,                              8:19CV251

      vs.
                                               MEMORANDUM AND ORDER
COLIN DUGGAN,             and    JESSICA
DUGGAN,

                   Defendants.


      On April 10, 2020, the court ordered Plaintiff to file an amended com plaint
within 30 days or face dismissal of this action. To date, Plaintiff h as n ot filed an
amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently an d failed t o com ply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 26th day of May, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
